
	

113 S1292 PCS: Defund Obamacare Act of 2013
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 135
		113th CONGRESS
		1st Session
		S. 1292
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Mr. Cruz (for himself,
			 Mr. Inhofe, Mr.
			 Risch, Mr. Lee,
			 Mr. Paul, Mr.
			 Blunt, Mr. Barrasso,
			 Mr. Rubio, Mr.
			 Isakson, Mr. Heller,
			 Mr. Burr, Mr.
			 Toomey, Mr. Cornyn,
			 Mr. McConnell, Mr. Enzi, Mr.
			 Wicker, Mrs. Fischer,
			 Mr. Moran, Mr.
			 Vitter, Mr. Alexander,
			 Mr. Grassley, Mr. Scott, Mr.
			 Roberts, Mr. Chambliss, and
			 Mr. Graham) introduced the following
			 bill; which was read the first time
		
		
			July 16 (legislative
			 day, July 15), 2013
			 Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit the funding of the Patient Protection and
		  Affordable Care Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Defund Obamacare Act of
			 2013.
		2.Prohibition on
			 funding
			(a)In
			 generalNotwithstanding any
			 other provision of law, no Federal funds shall be made available to carry out
			 any provisions of the Patient Protection and Affordable Care Act (Public Law
			 111-148) or title I and subtitle B of title II of the Health Care and Education
			 Reconciliation Act of 2010 (Public Law 111–152), or of the amendments made by
			 either such Act.
			(b)LimitationNo
			 entitlement to benefits under any provision of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) or title I and subtitle B of title II
			 of the Health Care and Education Reconciliation Act of 2010 (Public Law
			 111–152), or the amendments made by either such Act, shall remain in effect on
			 and after the date of the enactment of this Act, nor shall any payment be
			 awarded, owed, or made to any State, District, or territory under any such
			 provision.
			(c)Unobligated
			 balancesNotwithstanding any other provision of law, all
			 unobligated balances available under the provisions of law referred to in
			 subsection (a) are hereby rescinded.
			
	
		July 16 (legislative day, July 15), 2013
		Read the second time and placed on the
		  calendar
	
